Citation Nr: 0127654	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  95-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.  



REPRESENTATION

Appellant represented by:	Thomas J. Murphy, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and veteran's sister

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1980.  The veteran died in January 1993.  The 
appellant is his mother.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a June 1993 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (RO&IC) in St. Paul, Minnesota, which denied 
the appellant's claim of entitlement to the proceeds of the 
veteran's National Service Life Insurance (NSLI) policy.  
This is a contested claim.  The RO&IC during the course of 
this case undertook to locate one of the appellees, the 
veteran's former spouse.  There is no indication that she is 
deceased.  

In a March 1997 decision, the Board upheld the RO&IC decision 
and denied the appellant's claim to entitlement to the 
proceeds of the veteran's NSLI policy on the basis that the 
appellant was not the last named beneficiary of the veteran's 
NSLI policy and was therefore not entitled to the proceeds of 
the policy.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In an August 1998 
decision, the Court granted a Joint Motion for Remand and to 
Stay Further Proceedings, vacated the Board's March 1997 
decision, and remanded the matter to the Board for further 
proceedings consistent with the joint motion.  In May 1999, 
the Board remanded the matter to the RO for additional 
development of the record.  

In September 1998, the Board wrote the appellant's attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the 
appellant's appeal.  In December 1998, the Board again 
advised the attorney-representative of the opportunity to 
submit additional argument and evidence in support of the 
appellant's appeal.  In July 2001, the RO forwarded a 
Supplemental Statement of the Case to the appellant and her 
attorney-representative.  In November 2001, the RO informed 
the attorney-representative that the appellant's case was 
being returned to the Board.  Additional argument or evidence 
in response to the Board's aforementioned correspondence has 
not been received.  

In December 1998, the Board also wrote to R. B., the 
veteran's former spouse, and to L. M. Y., the custodian of 
the veteran's minor child, to advise them of the Court's 
remand of the case to the Board and of the opportunity 
afforded the appellant to submit additional evidence and 
argument.  The Board also afforded them the opportunity to 
submit additional argument or evidence in support of their 
position as appellees in this case.  Replies to the Board's 
correspondence have not been received.  

The requested development having been completed by the RO&IC 
to the extent possible, this matter has now been returned to 
the Board for appellate consideration.  



FINDINGS OF FACT

1.  In January 1987, the veteran designated the appellees, 
his then current spouse and daughter, as the principal 
beneficiaries of his National Service Life Insurance policy.  

2.  The January 1987 change of beneficiary designation was 
the last beneficiary designation shown to have been received 
from the veteran.

3.  The presumption of the veteran's testamentary capacity 
has not been rebutted by a preponderance of the evidence. 

4.  An overt act was not taken by the veteran to effectuate 
any intent to change the beneficiary of his National Service 
Life Insurance policy to the appellant after January 1987.  



CONCLUSION OF LAW

The appellant is not the last validly designated beneficiary 
of the veteran's National Service Life Insurance policy.  
38 U.S.C.A. §§ 1917, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.355, 8.19 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports and a psychiatric opinion in regard to 
the veteran's testamentary capacity as well as VA treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to proceeds of the veteran's NSLI policy.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
claimant and her representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought. The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

This case is a contested claim for the proceeds of the 
veteran's NSLI policy involving the veteran's mother, the 
appellant, and the veteran's former spouse and daughter, the 
appellees.  The appellees have made no contentions in this 
matter.

At the time of the veteran's death, service connection was in 
effect for schizophrenia, evaluated as 100 percent disabling 
since November 1981.  The record also reflects that the 
veteran had been declared incompetent for VA purposes from 
September 1984 until his death.  

In May 1982, the veteran obtained an NSLI policy and 
designated the appellant and a friend as co-beneficiaries.  
In a June 1986 Designation of Beneficiary, the veteran listed 
the appellee, his then current spouse, as sole principal 
beneficiary and his father as contingent beneficiary.  In a 
January 1987 Designation of Beneficiary, the veteran listed 
the appellees, his then current spouse and daughter, as 
principal beneficiaries, and the appellee, his natural-born 
daughter, as contingent beneficiary.  The veteran died in 
January 1993, at which time the proceeds of his NSLI policy 
were payable to the last beneficiary of record.  

After the veteran's death, the appellant submitted a claim 
for the proceeds of the veteran's NSLI policy.  In a letter 
received in May 1993, the appellant maintained that the 
veteran intended to change the beneficiary of his NSLI policy 
to her, but his intentions were not carried out because of 
his disability, including his inability to concentrate and to 
finish projects, and his short term memory, along with his 
diminished mental capabilities.  Thus, the question in this 
matter is who is entitled to the proceeds of this policy.  

An NSLI policy is a contract between the veteran and the 
United States government.  See 38 U.S.C.A. § 1917; Wolfe v. 
Gober, 11 Vet. App. 1, 2 (1997).  As the insurer, the United 
States promises to pay the proceeds of the NSLI policy to 
whomever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  "It is well settled 
that [p]olicies of [NSLI] are contracts of the United States 
and possess the same legal incidence as other Government 
contracts.  The terms are to be construed by Federal and not 
by state law."  Wolfe v. Gober, 11 Vet. App. at 2.  

Under the terms of the policy and 38 U.S.C.A. § 1917, the 
insured may name any person as beneficiary of the proceeds of 
his NSLI policy.  Pursuant to 38 C.F.R. § 8.19, in order to 
be effective, a change of beneficiary must be made by notice 
in writing signed by the insured and forwarded to VA by the 
insured or a designated agent, and must contain sufficient 
information to identify the insured.  

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine if an actual change of beneficiary has taken place.  
First, there must be evidence of an intention on the part of 
the veteran to change the beneficiary, and second, there must 
be some overt act done to effectuate that intent.  See 
Hammock v. Hammock, 359 F.2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. 
App. 129, 133 (1998).

A change of beneficiary designation may nonetheless be 
invalid if it is determined that the insured lacked 
"testamentary capacity" at the time of the disputed change 
of beneficiary.  Testamentary capacity is that degree of 
mental capacity necessary to enable a person to perform a 
testamentary act.  In general, this requires that the 
testator reasonably comprehend the nature and significance of 
his act, that is, the subject and extent of his disposition, 
recognition of the object of his bounty, and appreciation of 
the consequence of his act, uninfluenced by any material 
delusion as to the property or persons involved.  Lack of 
testamentary capacity should not be confused with insanity or 
mental incompetence.  An insane person might have a lucid 
interval during which he would possess testamentary capacity.  
On the other hand, a sane person might suffer a temporary 
mental aberration during which he would not possess 
testamentary capacity.  There is a general but rebuttable 
presumption that every testator possesses testamentary 
capacity.  See 38 C.F.R. § 3.355.  

The burden of proving lack of testamentary capacity lies with 
the person so contesting, which in this case is the 
appellant.  See Morris v. States, 217 F. Supp. 220 (N. D. 
Tex. 1963).  To rebut the presumption of testamentary 
capacity established by 38 C.F.R. § 3.355, the appellant must 
show a lack of testamentary capacity by a preponderance of 
the evidence.  See Elias v. Brown, 10 Vet. App. 259 (1997).  

In support of her contention that the veteran intended a 
change of beneficiary in her favor, the appellant submitted a 
copy of the veteran's divorce degree dated in April 1992, 
which indicates that the veteran and his spouse were awarded 
as their sole and separate property, all personal property 
currently in their respective possession.  The appellant also 
submitted a copy of a Consent to Place Child for Adoption 
dated in November 1987, signed by the veteran, whereby the 
parent-child relationship was severed.  

At a January 1995 RO hearing, the appellant testified that 
the veteran had been assigned a 100 percent disability 
evaluation for a psychiatric disorder.  She stated that the 
veteran had a troubled marriage and parental rights with his 
children were terminated.  Neither parent had any contact 
with the children and the veteran had no contact with his 
former spouse after the divorce.  She also testified that 
each party to the divorce renounced any interest in the 
property of the other spouse.  The appellant testified that 
she was taking care of all of the veteran's affairs, 
including his finances, and acting as his guardian, at the 
time of his death.  She stated that she and the veteran had 
discussed the insurance policy, but due to the veteran's 
short-term memory, he was incapable of changing the 
beneficiaries.  The appellant stated that the veteran told 
her that he needed to change the beneficiary, but he forgot 
about it a few minutes later.  The appellant maintained that 
if the veteran had been asked who he wanted to have the 
proceeds of the policy, he would have said that the appellant 
should have the proceeds.  

Although the appellant has contended that the veteran 
intended to change the beneficiary of his NSLI policy in her 
favor, the only evidence submitted in support of her 
contention is her statement that the veteran told her that he 
wanted her to receive the proceeds.  Although she has 
asserted that his alienation from the appellees shows that he 
did not intend for them to be the beneficiaries, no proof of 
any affirmative or overt act on the part of the veteran 
evidencing the exercise of his right to change the 
beneficiary has been set forth.  While the appellant further 
asserted that the veteran's mental condition prevented him 
from effecting a change of beneficiary, she admitted that a 
guardian or conservator was not sought to effect the change, 
thus showing that no affirmative act evidencing the exercise 
of the veteran's right to change the beneficiary was taken.  

Even assuming arguendo, that the veteran did intend to make 
the appellant the beneficiary, as previously noted, for the 
Board to conclude that there was a change of beneficiary in 
favor of the appellant requires a finding that some overt act 
was done by the veteran to effectuate that intent.  Here, the 
Board finds that the record is insufficient to establish that 
the veteran did everything reasonably necessary to effectuate 
a change.  Not only is there no writing by the veteran 
effectuating a change of beneficiary in favor of the 
appellant, but there is no specific evidence in the record 
from which it may be concluded that the veteran actually 
initiated any action to complete and submit a change of 
beneficiary form in favor of the appellant.  

As previously noted, the appellant has argued that a divorce 
degree and the termination of all interests of the veteran's 
natural daughter in the estate of her natural father as per a 
consent to adoption take precedence over the language of the 
life insurance contract.  With respect to the contention that 
the divorce decree and associated property agreement between 
the veteran and his former spouse takes precedence over the 
January 1987 change of beneficiary, there is considerable 
authority that general provisions in a property settlement 
agreement are not sufficient to effect an NSLI beneficiary 
change.  See United States v. Donall, 466 F.2d 1246 (1972).  
Furthermore, absent proof of intent to change a beneficiary, 
as demonstrated by some overt act, the Board is bound by the 
applicable regulation which provides that an effective change 
of beneficiary must be made by notice in writing signed by 
the insured.

The Board recognizes that the appellant has alleged that the 
veteran lacked testamentary capacity to effectuate a change 
of beneficiary in June 1986 and January 1987.  She contends 
that the veteran's lack of testamentary capacity is 
demonstrated by his 100 percent disability rating for 
schizophrenia in effect at that time as well as VA's 
determination that he was incompetent.  

VA treatment records reflect the veteran was hospitalized on 
numerous occasions after his separation from service for 
treatment of his service-connected psychiatric disorder.  
However, a July 1986 VA hospitalization report indicates that 
the veteran was cooperative and adjusted well to the hospital 
environment.  It was noted that there was no evidence of 
gross thought disorders with the exception of some ideas of 
reference and the veteran's admittance to having auditory 
hallucinations.  It was noted that the veteran was considered 
competent for VA purposes.  VA hospitalization reports dated 
in August 1986 and August 1987 also note that the veteran was 
considered competent for VA purposes.  VA hospitalization 
reports dated in November 1987 and March 1988 indicate that 
the veteran was not considered competent for VA purposes.  

In February 2001, a Board Certified VA psychiatrist noted 
that she had reviewed all of the veteran's medical records 
and the allied documents.  She also noted that she had 
interviewed the psychiatrist who treated the veteran during 
the period in question, June 20, 1986 through January 22, 
1987.  She opined that the veteran had testamentary capacity 
when he designated the beneficiary of his insurance policy on 
June 20, 1986 and January 22, 1987.  The psychiatrist noted 
that the veteran's classification as incompetent for VA 
purposes did not reflect on his ability to understand the 
nature and significance of designating beneficiaries for his 
insurance policy.  It was noted that the veteran had 
significant problems with substance abuse that impaired his 
ability to manage his personal funds responsibly, but he 
still retained the capacity to understand the nature and 
consequences of his actions.  The opining psychiatrist noted 
that on January 22, 1987, the day the veteran designated his 
final beneficiaries, he was interviewed by his mental health 
provider and, according to the medical record, carried on a 
rational and sound discussion about his medications and their 
side effects.  There was no evidence of confusion or 
delusions that could impair his insight or judgment.  It was 
noted that the veteran's psychiatrist at that time recalled 
that the veteran had adequate insight to have testamentary 
capacity at the time of designating his beneficiaries.  

The Board recognizes that letters from the chief of the VA 
insurance division dated in July 1986 and February 1987 
indicate that the veteran's designations of beneficiary could 
not be determined until he was restored to competency or a 
claim was filed.  It was also indicated that if the veteran 
had periods of lucidity, a statement from a doctor was needed 
specifically stating whether the insured understood the 
beneficiary designation at the time he signed it.  However, 
the aforementioned February 2001 VA psychiatric opinion 
clearly indicates that the veteran had testamentary capacity 
at the time the June 1986 and January 1987 change of 
beneficiary forms were executed. 

In light of the February 2001 VA psychiatric opinion finding 
that the veteran had testamentary capacity at the time the 
June 1986 and January 1987 change of beneficiary forms were 
executed, the Board finds that the presumption that every 
testator possesses testamentary capacity has not been 
rebutted.  The appellant has offered no other evidence or 
argument in support of her contentions other than that 
previously mentioned.  The Board concludes that the 
appellant's statements and the fact that the veteran was 
evaluated as 100 percent disabled for schizophrenia and 
considered incompetent at the time in question fail to 
demonstrate a lack of testamentary capacity by a 
preponderance of the evidence.  As noted by the VA 
psychiatrist in February 2001, the veteran's classification 
as incompetent for VA purposes did not reflect on his ability 
to understand the nature and significance of designating 
beneficiaries for his insurance policy.  Furthermore, it was 
opined that the veteran retained the capacity to understand 
the nature and consequences of his actions.

Thus, the veteran possessed testamentary capacity and 
although he may have intended to change the beneficiary, 
insufficient proof of an overt action to accomplish a change 
of beneficiary is more than a legal technicality and may not 
be ignored by VA.  Absent credible evidence of positive 
action by the veteran evidencing the exercise of the right to 
change the beneficiary, it may not be concluded that he had 
done everything reasonably necessary to accomplish a change.  
As it is not shown that the veteran lacked testamentary 
capacity or that an overt act was taken by the veteran from 
which it may be concluded that he effectuated an intent to 
designate the appellant as beneficiary, it follows that the 
appellant is not entitled to the proceeds of the National 
Service Life Insurance policy because she is not the last 
designated beneficiary.  See 38 U.S.C.A. § 1917; 38 C.F.R. 
§ 8.19.



ORDER

The appellant was not the last-named beneficiary of the 
veteran's National Service Life Insurance policy and she is 
not entitled to the proceeds of the policy.  The appeal on 
behalf of the appellant is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

